Citation Nr: 0903259	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran served active duty in the United States Army 
between April 1970 and October 1971, to include a tour of 
combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD with 
an evaluation of 50 percent.

The Board notes that progress notes from April 2008 were not 
before the RO at the time of the most recent Supplemental 
Statement of the Case.  The veteran's representative waived 
RO jurisdiction over the April 2008 evidence.  Therefore, no 
remand is necessary, and a decision on the merits of the 
veteran's claim can proceed.


FINDING OF FACT

The veteran's PTSD is manifested by depression, flashbacks, 
nightmares, and occasional anger; he experiences painful 
memories of Vietnam, and does not like to be in crowded 
places.  He experienced a brief period of suicidal ideation 
in April 2008 that was resolved upon the conclusion of 
treatment.  The PTSD does not affect his personal 
relationships or his employment.  The veteran does not have 
impaired judgment, memory, or thought processes; nor does he 
have an inability to communicate, delusions, or 
hallucinations.  


CONCLUSION OF LAW

The criteria for assignment of an initial rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service records and treatment records from the Minneapolis, 
Minnesota, and St. Cloud, Minnesota, VA Medical Centers 
(VAMC).  The veteran submitted statements from himself and 
his wife supporting his claim.  The appellant was afforded VA 
medical examinations in February 2004 and February 2005.  
Hospitalization reports from April 2008 have been included in 
the claims folder.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Increased Rating for PTSD

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  It is not expected that all cases will show all of 
the findings specified by the rating schedule.  38 C.F.R. 
§ 4.21.

PTSD is rated under Diagnostic Code 9411 according to a 
general set of criteria applicable to psychiatric 
disabilities.  For the PTSD evaluation to increase, the 
veteran would have to demonstrate one of the following levels 
of occupational and social impairment: 

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating.  

38 C.F.R. § 4.130.

In February 2004, the veteran told a VA examiner that he had 
"been really depressed since my cancer surgery."  In 
describing the veteran's then-current psychiatric condition, 
the examiner stated, "[t]he veteran did have a prostatectomy 
in October of 2008 for prostate cancer.  Since then he has 
noted some dysphoric mood.  He feels as if he does not care 
about things.  He feels irritable and has noticed that anger 
has been a little bit more difficult for him to control."  
The veteran said he was disturbed by thoughts of self-harm he 
had experienced, and stated that he did have some vague 
suicidal ideation without a plan; he had never attempted 
suicide.  The suicidal ideation usually occurred when he was 
driving from work, and it would resolve when he reached his 
destination.  The veteran did not experience nightmares, but 
would be disturbed by the sound of helicopters.  His ability 
to enjoy things was somewhat diminished.  He reported that 
when alone, he would become sad.  He experienced more anger 
recently, but was able to control it, and he did not have 
periods of rage.  He was most comfortable by himself.  In 
describing his personal life, the veteran expressed concern 
for his son who was serving in Iraq.  The veteran said that 
in his marriage, there were times in the relationship where 
he felt like isolating and avoiding his wife, but his wife 
was good at getting him to open up and talk about things.  He 
had some close friends.  The examiner noted that he was well-
groomed, alert, and oriented.  He had good insight and 
judgment, and he had logical and sequential thought content.  
The examiner determined the veteran's Global Assessment of 
Functioning (GAF) score of 58, which indicates "moderate 
symptoms . . . [or] moderate difficulty in social, 
occupational, or school functioning."  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) 47 (4th ed. 1994).

At the February 2005 VA examination, the veteran's speech was 
normal, coherent, rational, and relevant.  His mood was 
normal and his affect was appropriate.  He was neatly and 
appropriately dressed.  Analysis during psychological testing 
indicated that the veteran overstated his symptoms.  The 
veteran reported that since returning from Vietnam, he had 
been married three times.  The first marriage lasted from 
1972-1980, and the second marriage lasted from 1984-1991.  
Each of the veteran's first two wives initiated a divorce 
because of his anger issues.  His current marriage began in 
either 1993 or 1994, and was "going well."  The veteran had 
good relationships with all of his children and stepchildren, 
and he was in contact with all of them.  He was friends with 
three or four of his co-workers, and enjoyed social 
relationships.  The veteran has held several jobs since 
returning from Vietnam, and his job changes would occur when 
he would become angry at his boss and quit.  He had held his 
current job for six years at the time of the examination, and 
had missed two days of work during the previous year due to 
mental health issues.  The veteran told the examiner that he 
would "blow up at co-workers and become angry approximately 
two times per month", and would be angry and yell for about 
ten minutes.  He said that he was a reliable worker and would 
be efficient and productive while on the job.  He 
occasionally had memory problems at work.  The veteran told 
the examiner he had memories of Vietnam approximately twice 
per day.  Nightmares occurred about once per month.  He 
avoided crowded places, as well as conversations and thoughts 
about Vietnam.  The medication regimen the veteran was on had 
greatly improved his mood and reduce his anger and 
irritability.  The examiner determined the veteran had a GAF 
score of 60, which indicates "moderate symptoms . . . [or] 
moderate difficulty in social, occupational, or school 
functioning."  See DSM-IV 47.  

Subsequent to the February 2005 examination, VA rated the 
veteran's PTSD at 50 percent.

At a March 2005 VAMC appointment, a nurse described the 
veteran's mental status, stating that the veteran was well 
groomed, and that he had goal-directed thought processes and 
intact thought associations.  The veteran was oriented to 
person, place, date, time, and situation.  His mood was not 
depressed and his affect was full range.  The veteran denied 
suicidal or homicidal ideation.

A July 2005 progress note indicates that the veteran was 
alert and oriented as his appointment, and was behaviorally 
appropriate.  His mood was good.  He reported no suicidal or 
homicidal ideation.

In October 2005, the veteran reported a depressed mood, 
feeling more tired, and having more nightmares and military 
memories.  During the appointment, the veteran was 
cooperative and coherent, alert and oriented.  He had 
increased anxiety and decreased mood, but no suicidal or 
homicidal ideation.

In a December 2005 letter accompanying the veteran's Form 9 
Appeal, he argued that he should be evaluated at 100 percent 
for his PTSD because he had been "screwed up for over 30 
years now."  He alleged his PTSD was a major factor in his 
two divorces, affected his ability to concentrate at work, 
and caused major anger problems when in traffic.

The veteran was seen again for a check-up in January 2006.  
He had decreased mood, appetite, energy and concentration.  
The examiner noted that personal changes were in the context 
of a recent heart attack.  The veteran had experienced an 
increase in flashbacks, anxiety, and nightmares, but 
continued to deny suicidal ideation.

The veteran's evaluation was reconsidered and continued in a 
February 2006 Supplemental Statement of the Case (SSOC).  All 
treatment records through January 2006 were considered in the 
February 2006 SSOC.  

The veteran was voluntarily admitted to the St. Cloud, 
Minnesota, VAMC in April 2008 for "PTSD, depression, 
suicidal, anxiety."  Upon admission, his hygiene was intact.  
He was cooperative, his speech was logical and appropriate, 
and he was oriented to person, place, time, and situation.  
He had no delusions or hallucinations.  The patient described 
himself as "sad", and his affect was blunted.  The veteran 
had recently been laid off and was unable to find work.  At 
his admission, an examiner noted that the veteran had been 
doing well until October or November 2007, when the veteran 
lost his job due to a layoff.  After he was laid off, his 
depression had intensified, and during the two weeks prior to 
his admission, he had experienced suicidal thoughts without a 
specific plan.  At the time of his admission, the examiner 
determined the veteran had a GAF score of 40, indicating 
"[s]ome impairment in reality testing or 
communication . . . [or] major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood . . . ."  See DSM-IV 47.

The morning after his admission, the veteran's admission, his 
suicide risk was assessed as an "8", a "low score" 
requiring assessment as clinically directed.  He was feeling 
better than when he was admitted, and he believed "change 
can/will occur".  Later that day, his suicide risk was 
downgraded to "7", still in the "low score" range.  

The veteran was discharged two days after being admitted to 
the St. Cloud VAMC.  His most recent suicide assessment had 
been a "9", which was a "moderate score"; the examiner 
stated, however, that "[t]he patient . . .  indicated that 
he had plans for the future and that he would not be killing 
himself."  At discharge, his GAF score was 45, indicating 
"[s]erious symptoms . . .  [or] any serious impairment in 
social, occupational, or school functioning."  See DSM-IV 
47.

There is no indication in the record of any other evidence 
that should be considered by the Board in reaching its 
decision.  The veteran was requested to provide all treatment 
records pertinent to his claim to VA, or indicate where they 
could be obtained; the veteran has not indicated the 
existence of any additional treatment records.

Based on the evidence, the veteran is not entitled to an 
evaluation in excess of 50 percent for his PTSD, as his 
symptomatology does not approximate that required for a 70 
percent evaluation.  The veteran does not have symptoms that 
approximate the symptoms listed under the criteria for a 70 
percent rating.  The veteran does not have occupational 
impairment.  He was laid off from his job in October or 
November 2007, but there is no indication that this was 
related to his PTSD.  The veteran reported to the February 
2005 examiner that when he was working, although he would 
occasionally get angry with his co-workers, he had many 
co-workers who were friends, and he was a reliable, 
efficient, and productive worker.  At the time of the 
examination, he had held his job for six years.  

The veteran has positive family relationships.  The evidence 
shows his marriage is "going well", and he has good 
relationships with all of his children and stepchildren.  

The evidence has consistently shown that the veteran thinks 
clearly and has good judgment.  There is no evidence of 
obsessional rituals, problematic speech, or panic.  His 
appearance and personal hygiene have always been in good 
order during his visits to the VAMC.  He has not experienced 
spatial disorientation.  There is no evidence of impaired 
impulse control or episodes of violence.  He has been able to 
maintain effective relationships with his family and co-
workers.  

The veteran does have a depressed mood.  According to 
multiple examiners, his mood has become worse since 
approximately October 2006.  During his time at the St. Cloud 
VAMC in April 2008, his depression was described as "[m]inor 
disruption of sleep or eating patterns.  Minor concentration 
and/or memory deficit, decision [] making does not occur as 
readily, begins to express a desire to be helped or guided, 
cries more than usual . . . ."  Although he has been 
depressed, there is no evidence that his ability to function 
independently has been affected.  

In the same light as his depressed mood, the Board 
acknowledges that the veteran had an episode where he 
experienced suicidal ideation in April 2008.  He had 
previously experienced suicidal ideation in February 2004.  
In 2008, he was voluntarily admitted to the VAMC for 
treatment, and at no time was he considered a significant 
suicide risk - during his stay, he was repeatedly assessed 
with a "low score" for his suicide risk.  Although his 
score increased to a "moderate score" upon his release, he 
informed the examiner that he "would not be killing 
himself."  

The April 2008 period of suicidal ideation, as well his 
increased depression, do show a worsening of his 
symptomatology; however, his symptoms still do not warrant an 
increased evaluation, as they continue to be closely 
addressed by the current 50 percent evaluation.  He does not 
have "deficiencies in most areas", as noted in the 70 
percent criteria.  As addressed previously, of the "areas" 
listed in the 70 percent criteria (work, school, family 
relations, judgment, thinking, or mood), the only area in the 
veteran's life that is affected is his mood.  

Likewise, the veteran does not experience total social and 
occupational impairment, as would be required for a 100 
percent evaluation.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
veteran has not shown in this case is that his PTSD has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  The disability has not 
required frequent periods of hospitalization.  The veteran 
was laid off, but there is no indication that his loss of 
employment was related to his PTSD.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the veteran's 
PTSD.

Accordingly, an increased rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


